DETAILED ACTION
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/277470 filed on 1/11/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu et al, US 2017/0243073 A1 (Raghu).

Regarding Claim 11, Raghu discloses a method comprising: detecting, by at least one processor of a computing device in communication with a camera, a presence of a stop sign in a field of view of the camera based on an image captured by the camera, wherein the camera is mounted on or in a vehicle (Raghu [0020] – Fig. 1 is a block diagram representing a vehicle 100 having a control system 102 and image-capture device 104; [0025] – Fig. 2 is a flow chart outlining steps of a method for determining whether a traffic light applies to a vehicle, according to an illustrative embodiment of the invention. In step 200 images are captured of the area surrounding the vehicle. Using object recognition software in step 202, images that possibly contain a traffic light or traffic sign are identified. In step 204 traffic lights are differentiated from traffic signs such as stop signs, for example by shape and content); 
whether the stop sign is active and whether that the stop sign does not apply to the vehicle or that the stop sign does apply to the vehicle (Raghu Fig 2 [0026] – step 210; The number of sets of traffic lights is compared to a threshold value in step 208. If the number of traffic light sets is less than the threshold value, it is concluded that the traffic lights do not apply to the vehicle, and the process is concluded for that image in step 210; If the number of traffic light sets is greater than or equal to the threshold value, then there is a significant probability that one or more of the traffic lights will apply to the vehicle so further analysis is conducted. In step 212, the duration of time that the traffic lights are continuously visible to the vehicle's camera or TL info device is determined. The duration begins when the number of traffic lights is over the threshold number and continues until the number falls below the threshold count. Thus, multiple consecutive frames are reviewed to determine which may contain applicable traffic lights, and thus, warrant further analysis. The determined duration is then compared to a selected threshold time span in step 214. If the amount of time is less than a selected threshold, the process ends at step 210 because the value indicates the traffic light does not apply to the vehicle. If the amount of time is greater than or equal to the selected threshold, then there is a higher enough probability that the traffic light applies to the vehicle).  

Regarding Claim 14, Raghu discloses the method of claim 11, wherein the detection of the presence of the stop sign comprises: determining, by the at least one processor, a bounding box for the stop sign; and determining, by the at least one processor, a probability that a portion of visual data associated with the bounding box contains a stop sign (Raghu [0034] - FIG. 3 provides an illustrative embodiment of the invention depicting exemplary threshold and range values. In step 302, traffic “signs” are detected by applying an object detecting algorithm to images obtained through an image capture device or other means that can provide information in a form compatible with the algorithm. Traffic “signs” may include lights, non-electronic signs such as stop signs, or other devices that must be observed by a vehicle).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akiva et al, US 2015/0193885 A1 (Akiva), in view of Williams et al, US 2004/0101166 A1 (Williams).

Regarding Claim 1, Akiva discloses a method comprising: 
receiving, by at least one processor of a computing device, an image captured by a camera mounted on or in a vehicle (Akiva [0062] – The hand-held computer device 108 also includes imaging devices, such as a forward facing camera 109a, oriented to capture images in the driver's field of view 109f in front of the vehicle 102); 
determining, by the at least one processor based on the image, a presence of a railroad crossing in a field of view of the camera (Akiva [0082] – The forward facing camera 109a records the driver's field of view 109f during the driving session. The forward field of view includes vehicles that may have entered the vehicle's 102 lane, road hazards of obstacles on the road encountered, such as … railroad crossings); 
monitoring, by the at least one processor, the vehicle through the railroad crossing (Akiva [0111] – The visual detection module 314 is programmed to detect various objects and/or aspects from the image data, such as cars, trucks, motor cycles and other vehicles, pedestrians, road hazards, weather conditions, railroad crossings, traffic lights, stop signs, and distance to objects, to provide context for each of the identified events. This data analysis from the visual detection module 314, coupled with any other data of the identified event of interest, associated with the image data, is analyzed by the classification/score assignment module 315); and 
determining, by the at least one processor, after the vehicle crosses railroad tracks of the railroad crossing whether the vehicle should have stopped before the railroad tracks at the railroad crossing (Akiva [0112] – The classification/score assignment module 315 is programmed to assign a classification, for example, a positive event, a negative event, or an exception, and a score for the classification of the identified events, in particular, the events of interest).
However, Akiva does not explicitly disclose determining whether the vehicle should have stopped based on a class of vehicle to which the vehicle belongs.
Williams [0087] – The vehicle classification sensor 170 is not shown in system 700 as generally stop sign laws apply equally to all vehicle types (but may be included for stop signs that require commercial vehicles, including busses, to stop but not private vehicles, such as at some railroad crossings). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine whether the vehicle should have stopped based on a class of vehicle to which the vehicle belongs, as taught by Williams. One would be motivated as certain vehicles, such as school buses, are required to stop at each railroad crossing.

Regarding Claim 2, Akiva, in combination, further discloses the method of claim 1, further comprising: 
determining, by the at least one processor, that the vehicle stopped at the railroad crossing (Akiva [0111] – The visual detection module 314 is programmed to detect various objects and/or aspects from the image data, such as cars, trucks, motor cycles and other vehicles, pedestrians, road hazards, weather conditions, railroad crossings, traffic lights, stop signs, and distance to objects, to provide context for each of the identified events. This data analysis from the visual detection module 314, coupled with any other data of the identified event of interest, associated with the image data, is analyzed by the classification/score assignment module 315); and 
transmitting, by the at least one processor, to a remote server, an indication that the vehicle stopped at the railroad crossing (Akiva [0041] – Throughout this document, an “event of interest” includes an action or condition of the motor vehicle, indicative of driving characteristics. These driving characteristics include, for example, breaking, accelerating/decelerating, increasing/decreasing speed, stopping). 
However, Akiva does not explicitly disclose the determination that the vehicle should have stopped stop at the railroad crossing and the determination that the vehicle stopped at the railroad crossing.
Williams teaches determination that the vehicle should have stopped stop at the railroad crossing and the determination that the vehicle stopped at the railroad crossing (Williams [0087] – The vehicle classification sensor 170 is not shown in system 700 as generally stop sign laws apply equally to all vehicle types (but may be included for stop signs that require commercial vehicles, including busses, to stop but not private vehicles, such as at some railroad crossings).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine whether the vehicle should have stopped stop at the railroad crossing and the determination that the vehicle stopped at the railroad crossing, as taught by Williams. One would be motivated as certain vehicles, such as school buses, are required to stop at each railroad crossing.

Regarding Claim 5, Akiva, in combination, further discloses the method of claim 1, further comprising: determining, by the at least one processor, that the vehicle did not stop at the railroad crossing; and determining, by the at least one processor, an extent to which a driver of the vehicle observes a railroad crossing policy based in part on the determination that the vehicle did not stop at the railroad crossing (Akiva [0027] – the plurality of sensors includes sensors for detecting at least one of: acceleration, speed, location, proximity of the vehicle to other vehicles, revolutions per minute (RPM) of the engine, sounds, obstacles).  

Regarding Claim 6, Akiva, in combination, further discloses the method of claim 1, wherein the computing device is located in or on the vehicle (Akiva [0062] – The sensors and imaging devices are in a hand-held computer device 108, which is a communication device, for communicating over networks. The hand-held computer device 108 also includes imaging devices, such as a forward facing camera 109a, oriented to capture images in the driver's field of view 109f in front of the vehicle 102).  

Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiva and Williams, in view of Macneille et al, US 2016/0180707 A1 (Macneille).

Regarding Claim 3, Akiva and Williams teach method of claim 2, as outlined above.
However, Akiva does not explicitly disclose determining, by the at least one processor, an extent to which a driver of the vehicle observes a railroad crossing policy based in part on the determination that the vehicle stopped at the railroad crossing
Macneille teaches determining, by the at least one processor, an extent to which a driver of the vehicle observes a railroad crossing policy based in part on the determination that the vehicle stopped at the railroad crossing (Macneille [0055] – Road rule information 202 may include time information related to the lane usages, such as certain days on the week that the rules are applicable, certain time windows during the day that the rules are applicable, special event days, etc. The road rule information 202 may include indications of the types of vehicles 102 to which they are applicable, as some rules may apply to specific vehicles 102 such as school buses).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine an extent to which a driver of the vehicle observes a railroad crossing policy, as taught by Macneille. One would be motivated as a drivers awareness is relative to the driver’s circumstances.

Regarding Claim 7, Akiva and Williams teach method of claim 1, as outlined above. 
However, Akiva does not explicitly disclose receiving, by the at least one processor, a vehicle profile associated with the vehicle, wherein the determined class of vehicle to which the vehicle belongs is based on the vehicle profile, and wherein the determined class of vehicle is school bus.
Macneille teaches receiving, by the at least one processor, a vehicle profile associated with the vehicle, wherein the determined class of vehicle to which the vehicle belongs is based on the vehicle profile, and wherein the determined class of vehicle is school bus (Macneille [0055] – Road rule information 202 may include time information related to the lane usages, such as certain days on the week that the rules are applicable, certain time windows during the day that the rules are applicable, special event days, etc. The road rule information 202 may include indications of the types of vehicles 102 to which they are applicable, as some rules may apply to specific vehicles 102 such as school buses).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine the class of vehicle to which the vehicle belongs is based on the vehicle profile, and wherein the determined class of vehicle is school bus, as taught by Macneille. One would be motivated as certain vehicles, such as school buses, are required to stop at each railroad crossing.

Regarding Claim 8, Akiva discloses a method comprising: 
receiving, by at least one processor of a computing device, an image captured by a camera mounted on or in a vehicle at an approach to an intersection (Akiva [0062] – The hand-held computer device 108 also includes imaging devices, such as a forward facing camera 109a, oriented to capture images in the driver's field of view 109f in front of the vehicle 102; [0082] – The forward facing camera 109a records the driver's field of view 109f during the driving session. The forward field of view includes vehicles that may have entered the vehicle's 102 lane, road hazards of obstacles on the road encountered); 
determining, by the at least one processor, a presence of a yield sign that applies to the approach to the intersection in a field of view of the camera based on the image (Akiva [0082] - The forward field of view includes, for example, vehicles that may have entered the vehicle's 102 s lane, road hazards of obstacles on the road encountered, such as stalled or accident damaged vehicles, downed trees, rock and mudslides, ice patches, dead animals in the road, pot holes, railroad crossings, pedestrians entering the roadway, traffic light conditions, stop sign positioning and other viewable conditions); 
determining, by the at least one processor, a distance to an on-coming vehicle in another approach to the intersection (Akiva [0041] – These driving characteristics include, for example, breaking, accelerating/decelerating, increasing/decreasing speed, stopping/starting, proximity, e.g., following distance with respect to another vehicle, distance between the vehicle and the edge of the road, cruising speed, engine operation, e.g., RPM (revolutions per minute) detection, vehicle geographic location, sounds/voices, obstacles in the vehicle's path, road hazards, temperature, weather conditions, light conditions, road obstacles, traffic signals); and 
However, Akiva does not explicitly disclose determining, by the at least one processor, that a driver of the vehicle should yield to the on-coming vehicle or should not yield to the on-coming vehicle based on the determined distance and whether the yield sign applies to the approach.
Macneille teaches a driver of the vehicle should yield to the on-coming vehicle or should not yield to the on-coming vehicle based on the determined distance and whether the yield sign applies to the approach (Macneille [0061] – The road rules application 174 may involve compliance with the boulevard rule. The boulevard rule may indicate that a vehicle 102 entering from a small road onto a larger road may be required to yield to the vehicle 102 on the larger road).  
.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu, in view of Akiva.

Regarding Claim 15, Raghu discloses the method of claim 11, as outlined above.
However, Raghu does not explicitly disclose further comprising: determining, by the at least one processor, that the vehicle did not stop at the stop sign.
Akiva teaches determining, by the at least one processor, that the vehicle did not stop at the stop sign (Akiva [0027] – the plurality of sensors includes sensors for detecting at least one of: acceleration, speed, location, proximity of the vehicle to other vehicles, revolutions per minute (RPM) of the engine, sounds, obstacles).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Raghu to determine whether the vehicle did not stop at the stop sign, as taught by Akiva. One would be motivated as the parameters of the car is required to determine whether the driver acted properly.

Regarding Claim 17, Raghu and Akiva teach method of claim 15, as outlined above. 

Akiva teaches the stop sign does not apply to the vehicle, and the method further comprises: determining, by the at least one processor, that a driver grade will not be adjusted based on the determination the stop sign does not apply to the vehicle (Akiva [0123] – The classifications for the events of interest include, for example, a positive event, a negative event, and an exception. However, depending on the enterprise administering the system 100, there may be fewer or additional classifications for the events of interest, as well as differently defined events of interest. At block 410, to which the process moves, for example, a positive event may be a hard braking to avoid a vehicle entering the driver's lane, and accordingly, a positive score or high score is assigned to this event. A negative event may be a hard breaking to stop for a red light if the driver was inattentive, such as tired, eating, and/or distracted, using his handheld computer device 108, and/or the like. Accordingly, a negative score or low score is assigned to this event of interest).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Raghu to determine a driver grade will not be adjusted based on the determination the stop sign does not apply to the vehicle, as taught by Akiva. One would be motivated as the presence of a stop sign captured by the camera may not mean a car is required to stop.


Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akiva, in view of Clarke et al, US 2015/0210274 A1 (Clarke).

Regarding Claim 23, Akiva discloses a method comprising: 
receiving, by at least one processor of a computing device, an image captured by a camera mounted on or in a vehicle (Akiva [0062] – The hand-held computer device 108 also includes imaging devices, such as a forward facing camera 109a, oriented to capture images in the driver's field of view 109f in front of the vehicle 102); 
determining, by the at least one processor based on the image, a presence of a traffic sign in a field of view of the camera (Akiva [0082] - The forward field of view includes, for example, vehicles that may have entered the vehicle's 102 s lane, road hazards of obstacles on the road encountered, such as stalled or accident damaged vehicles, downed trees, rock and mudslides, ice patches, dead animals in the road, pot holes, railroad crossings, pedestrians entering the roadway, traffic light conditions, stop sign positioning and other viewable conditions).
However, Akiva does not explicitly disclose determining, by the at least one processor, whether the traffic sign is active and whether that the traffic sign does not apply to the vehicle or that the traffic sign does apply to the vehicle based at least in part on the image
Clarke teaches determining, by the at least one processor, whether the traffic sign is active and whether that the traffic sign does not apply to the vehicle or that the traffic sign does apply to the vehicle based at least in part on the image (Clarke [0350] – step 3018, processing unit 110 may cause one or more system responses based on the color of the arrow (and/or other characteristic of the arrow and/or traffic signal). The system response may correspond to an indication of the arrow (e.g., green arrow-acceptable to turn, red arrow-not acceptable to turn, etc.). The system response may correspond to an indication that a particular traffic signal does not apply because it is an arrow (e.g., the vehicle is traveling straight)).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to 

Regarding Claim 28, Akiva, in combination, further discloses the method of claim 23, wherein the computing device is located in or on the vehicle (Akiva [0062] – The hand-held computer device 108 also includes imaging devices, such as a forward facing camera 109a, oriented to capture images in the driver's field of view 109f in front of the vehicle 102).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Akiva and Clarke, in view of Macneille.

Regarding Claim 24, Akiva and Clarke teach method of claim 23, as outlined above. 
However, Akiva does not explicitly disclose determining, by the at least one processor, an extent to which a driver of the vehicle obeys traffic signs based at least in part on the determined driver behavior and the determination that the traffic sign applies to the vehicle
Macneille teaches determining, by the at least one processor, an extent to which a driver of the vehicle obeys traffic signs based at least in part on the determined driver behavior and the determination that the traffic sign applies to the vehicle (Macneille [0055] – Road rule information 202 may include time information related to the lane usages, such as certain days on the week that the rules are applicable, certain time windows during the day that the rules are applicable, special event days, etc. The road rule information 202 may include indications of the types of vehicles 102 to which they are applicable, as some rules may apply to specific vehicles 102 such as school buses).  
.

Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akiva and Clarke, in view of Williams.

Regarding Claim 25, Akiva and Clarke teach method of claim 23, as outlined above. 
However, Akiva does not explicitly disclose further comprising: determining, by the at least one processor, a driver behavior of the driver, based a determination that the traffic sign applies to the vehicle, and transmitting, by the at least one processor, to a remote server, an indication of the driver behavior
Williams teaches determining, by the at least one processor, a driver behavior of the driver, based a determination that the traffic sign applies to the vehicle, and transmitting, by the at least one processor, to a remote server, an indication of the driver behavior (Williams [0084] – For these and other stop “signs” (e.g., the use of stop signs in this application is intended to include any and all devices used to cause a vehicle to stop such as printed stop signs, traffic lights, certain railroad crossing signage, and the like), it is desirable to be able to detect violations, i.e., vehicles that fail to stop, and to capture enough information to create a valid citation for the violation (such as an image of the front or rear of the vehicle with a license plate and/or an image of the vehicle driver) as discussed with reference to FIGS. 1-6; [0083] – It is desirable to provide a system and method for identifying vehicles that violate traffic signs and signals, such as stop signs, traffic lights, and other postings or traffic devices that require a vehicle to come to a stop at a particular location. Such signals may vary based on the traffic laws of a country or locale, but in the United States, stop signs and traffic signals are typically placed at corners where one road intersects another road).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to base a determination the traffic sign applies to the vehicle with an indication of the driver behavior, as taught by Williams. One would be motivated through judging a drivers behavior based on whether they reacted properly to signs on the roads.

Regarding Claim 26, Akiva, Clarke and Williams teach method of claim 25, as outlined above. 
However, Akiva does not explicitly disclose wherein determining a driver behavior further comprises: determining, by the at least one processor, that the driver of the vehicle did not obey the traffic sign.
Williams teaches determining, by the at least one processor, that the driver of the vehicle did not obey the traffic sign (Williams [0084] – For these and other stop “signs” (e.g., the use of stop signs in this application is intended to include any and all devices used to cause a vehicle to stop such as printed stop signs, traffic lights, certain railroad crossing signage, and the like), it is desirable to be able to detect violations, i.e., vehicles that fail to stop, and to capture enough information to create a valid citation for the violation (such as an image of the front or rear of the vehicle with a license plate and/or an image of the vehicle driver) as discussed with reference to FIGS. 1-6; [0083] – It is desirable to provide a system and method for identifying vehicles that violate traffic signs and signals, such as stop signs, traffic lights, and other postings or traffic devices that require a vehicle to come to a stop at a particular location. Such signals may vary based on the traffic laws of a country or locale, but in the United States, stop signs and traffic signals are typically placed at corners where one road intersects another road). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine the driver of the vehicle did not obey the traffic sign, as taught by Williams. One would be motivated through judging a drivers behavior based on whether they reacted properly to signs on the roads.

Regarding Claim 27, Akiva, Clarke and Williams teach method of claim 25, as outlined above. 
However, Akiva does not explicitly disclose determining a driver behavior further comprises: determining, by the at least one processor, that the driver of the vehicle did obey the traffic sign
Williams teaches determining, by the at least one processor, that the driver of the vehicle did obey the traffic sign (Williams [0084] – For these and other stop “signs” (e.g., the use of stop signs in this application is intended to include any and all devices used to cause a vehicle to stop such as printed stop signs, traffic lights, certain railroad crossing signage, and the like), it is desirable to be able to detect violations, i.e., vehicles that fail to stop, and to capture enough information to create a valid citation for the violation (such as an image of the front or rear of the vehicle with a license plate and/or an image of the vehicle driver) as discussed with reference to FIGS. 1-6; [0083] – It is desirable to provide a system and method for identifying vehicles that violate traffic signs and signals, such as stop signs, traffic lights, and other postings or traffic devices that require a vehicle to come to a stop at a particular location. Such signals may vary based on the traffic laws of a country or locale, but in the United States, stop signs and traffic signals are typically placed at corners where one road intersects another road). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to 
 
Regarding Claim 29, Akiva and Clarke teach method of claim 23, as outlined above. 
However, Akiva does not explicitly disclose determining, by the at least one processor, a class of vehicle to which the vehicle belongs, and wherein determining that the traffic sign does not apply to the vehicle or that the traffic sign does apply to the vehicle is further based on the determined class of vehicle
Williams teaches determining, by the at least one processor, a class of vehicle to which the vehicle belongs, and wherein determining that the traffic sign does not apply to the vehicle or that the traffic sign does apply to the vehicle is further based on the determined class of vehicle (Williams [0087] – The vehicle classification sensor 170 is not shown in system 700 as generally stop sign laws apply equally to all vehicle types (but may be included for stop signs that require commercial vehicles, including busses, to stop but not private vehicles, such as at some railroad crossings). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Akiva to determine the traffic sign applies/does not apply to the vehicle based on a vehicle class, as taught by Williams. One would be motivated different types of cars may have different rules when it comes to driving.

Allowable Subject Matter
Claims 4, 9, 10, 12, 13, 16, 18-22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.